Citation Nr: 0841211	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-32 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to basic eligibility for Department of 
Veterans Affairs (VA) non-service-connected death pension 
benefits.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served in the military from July 20, 1943 to 
September 15, 1943.  He died in March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the VA 
Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran died in March 1996.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran was not in receipt of or entitled to receive 
a 100 percent evaluation prior to death, and it is not 
established that his death was due to a service-connected 
disability.

4.  The veteran did not possess the requisite service to 
qualify for VA death pension benefits for his surviving 
spouse and the appellant's countable income for 2006, 2007, 
and 2008, exceeded the maximum annual income for improved 
death pension benefits for a surviving spouse.


CONCLUSIONS OF LAW

1.  The criteria for benefits under 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1106 (2008).

2.  The appellant is not eligible for VA death pension 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.23, 
3.40, 3.203, 3.271, 3.272 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in March 2008 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in May 2008.  If 
there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's pertinent records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter in February 2007 
complying with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




Background

The veteran had military service from July 20, 1943 to 
September 15, 1943.  

After being discharged from service, the veteran filed a 
claim for VA compensation benefits.  In a September 1943 
rating decision, service connection was granted for epilepsy.  
However, in March 1948, the RO severed service connection 
based a determination that there was clear and unmistakable 
error (CUE) in the initial grant of service connection.  The 
RO determined that epilepsy preexisted service and was not 
aggravated therein.  This action was later confirmed in May 
1948.  The veteran was not thereafter service-connected for 
any disability during his lifetime.  In September 2006, the 
appellant notified VA that the veteran had died in March 
1996.  She also provided her current information showing that 
she has annual income of $15,096 from the Social Security 
Administration (SSA) and annual income of $1,836 in interest 
payments.  The total annual income is $16,932.  


DIC under § 1318

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

The Board notes that there have been a number of Court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  Clarification has been provided by two 
recent decisions from the Federal Circuit.  However, a 
discussion of the evolution of the handling of such claims is 
pertinent to the understanding of why this claim must now be 
denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibited "hypothetical 
entitlement" as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77. Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening-
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 
(2008).

During his lifetime, the veteran was not service-connected 
for any disability (as previously noted, service connection 
for epilepsy was severed by the RO) and he was not in receipt 
of retired pay.  38 U.S.C.A. § 1318 requires that the 
decedent have had a disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death in order for its benefits to be 
warranted.  

The Board finds that the veteran was not in receipt of or 
entitled to receive compensation at the time of death for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied because the veteran did not have a service- 
connected disability that was continuously rated as totally 
disabling for a period of 10 or more years immediately 
preceding his death.


Death Pension

The appellant asserts that she should be awarded non-service-
connected death pension benefits based on the veteran's 
service.

A surviving spouse of a veteran can establish basic 
eligibility for non-service-connected death pension if it is 
shown that (1) the veteran served in the active military, 
naval, or air service: (a) for 90 days or more during a 
period of war; (b) during a period of war and was discharged 
or released from such service for a disability adjudged 
service connected without presumptive provisions of law, or 
at time of discharge had such a service-connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war, or (2) at the time of 
death, the veteran was receiving, or entitled to receive, 
compensation or retirement pay for a service-connected 
disability based on service during a period of war.  See 38 
U.S.C.A. §§ 1521(j), 1541(a); 38 C.F.R. §§ 3.2, 3.3(a)(3) and 
(b)(4), 3.6, 3.15, 3.16, 3.17.

The veteran served from July 20, 1943 to September 15, 1943.  
The veteran served for less than two months.  Thus, the 
veteran did not serve 90 days or more during a period of war.  
The veteran was not discharged or released from such service 
for a disability adjudged service connected without 
presumptive provisions of law, or at time of discharge had 
such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability.  The veteran was in 
fact discharged due to epilepsy; however, the RO determined 
that it preexisted service and was not aggravated therein 
which was the basis for the severance of service connection.  

Further, death pension benefits are based on income.  
Payments of these pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 38 
C.F.R. §§ 3.3, 3.24.  In determining annual income, all 
payments of any kind or from any source (including salary, 
retirement or annuity payments, or similar income, which has 
been waived) shall be included except for listed exclusions. 
See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  
Social Security benefits and interest income are not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income. 

Rates of death pension benefits are published in tabular form 
in appendix B of Veterans Benefits Administration Manual M21- 
1 (M21-1), and have the same force and effect as if published 
in the Code of Federal Regulations.  38 C.F.R. § 3.21.

The maximum annual rate for a surviving spouse during 2006 
was $7,094, during 2007 was $7,329, and during 2008 was 
$7,498.  

The appellant's annual income, as provided by her, was well 
above the income limits for all of the years in question.  
Thus, her annual income for the three years exceeded the 
maximum rates.  See Veterans Benefits Administration Manual 
M-21- 1, Adjudication Procedures, Appendix B. 

Accordingly, the Board must conclude that the appellant did 
not satisfy the threshold income limit for eligibility to 
receive death pension benefits for the years 2006, 2007, and 
2008. 

In this case, the veteran did not meet the service 
requirements.  Further, the appellant does not meet the 
income requirements.  In cases such as this, where the law is 
dispositive, a denial of the claim is in order because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


Conclusion

While the Board is sympathetic to the appellant's physical 
health and current financial status, the Board is bound by 
the laws codified in Title 38 of the United States Code and 
Code of Federal Regulations which govern dependent's benefits 
administered by the Secretary of VA.  Thus, the Board must 
apply the law as it exists and cannot extend benefits out of 
sympathy for a particular claimant.  See Owings, 8 Vet. App. 
at 23, quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").



ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to basic eligibility for VA non-service-connected 
death pension benefits is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


